Exhibit 10.2






CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into effect as
of this 16th day of May, 2011, by and between Blue Earth Inc., a Nevada
corporation, with an address at 2298 Horizon Ridge Pkway, Suite 205, Henderson,
NV 89052 (the “Company”), and Jim Loughrey, an individual, with an address at
4576 Echo Lane, Stacy, MN 55079, (“Consultant”).
 
WHEREAS, on the date hereof Consultant has entered into a License and
Manufucturing Agreement with the Company; and
 
WHEREAS the Company desires to engage Consultant to perform certain consulting
services (as hereinafter defined) for the Company and the Consultant desires to
perform such Services.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties to this Agreement agree as follows:
 
1.       Consulting Engagement.
 
(a)       Engagement.  Company hereby engages Consultant, and Consultant hereby
accepts such engagement, to perform, during the Term (as defined below) and
subject to the conditions of this Agreement, such consulting services as are
contemplated by this Agreement.
 
(b)       Consulting Services.  Consultant will consult with and render to
Company  on-going professional services as set forth on Exhibit A attached
hereto (the “Services”) executed by the parties, as reasonably requested by the
Company.  All such Services shall be completed to the satisfaction and final
approval of Company and in accordance with Company’s requirements.  Consultant’s
contact with Company for purposes of this Agreement shall be identified in the
applicable Exhibit, or may be any other individual designated by the Company.
 
(c)       Business Property.  Consultant shall hold and present a Company
business card, to be provided by the Company, to all individuals involved with
the project contemplated herein. Laptop computer and cellular phones are the
responsibility of Consultant.
 
2.       Term of Engagement.
 
(a)       Term.  Consultant’s engagement with Company shall commence as set
forth on Exhibit A attached hereto and shall continue on a project by project
basis as set forth on Exhibit A (the “Term”), subject to termination as
hereinafter provided.
 
(b)       Termination.  The Company may terminate this Agreement at any time
upon thirty (30) days prior written notice.
 
(c)       Obligations Upon Termination.  Upon the termination of this Agreement,
Consultant shall (i) deliver to Company (and shall not keep in its possession or
deliver to anyone else) any data,
 
 

 
 

--------------------------------------------------------------------------------

 

notes, reports, proposals, lists, correspondence, specifications,  other
documents or any other property defined below as Proprietary Information, or
reproductions of any of the aforementioned items belonging to Company, its
successors or assigns; and (ii) comply with the provisions of Section 8(g), and
deliver to Company any other documents and material referenced in such
certificate and not already returned to Company.
 
3.       Consideration.
 
(a)       Compensation for Services.  Subject to Section 2(b) herein, Consultant
shall be paid for services rendered for each project at the rates set forth on
each Exhibit A hereto.  Contractor shall maintain accurate and complete records
as to time spent in performance of services hereunder and/or projects completed
and shall submit such records to Company in accordance within the time schedule
established by Company.  Payment shall be made on the 16th of each month
commencing on May 16, 2011 and each month thereafter until terminated.  Upon
payment of the Fee, Company shall have no further obligation to Consultant under
this Agreement, and there shall be no residuals, royalties or other future or
contingent payments payable in connection with Company’s exploitation of the
Work (as defined below).  Company shall have no obligation to pay any third
party for the services performed by Consultant and Consultant shall be solely
responsible for and shall pay all monies payable to its representatives in
connection with the Services.
 
(b)       Reimbursement of Expenses.  Consultant shall be reimbursed for all
reasonable out of pocket expenses Consultant incurs rendering Services for the
Company, including travel expenses, subject to preapproval by the
Company.  Guidelines for acceptable expenses are set forth in detail in Exhibit
A.  Consultant shall be responsible for submitting an expense report with
adequate support for the expenses to be reimbursed, and must obtain approval
prior to incurring the expenses. Payment shall be made within thirty (30) days
of the Company’s receipt of Consultant’s invoice.
 
4.       Representations and Warranties of Consultant.
 
Consultant hereby represents and warrants:
 
(a)       that he has the full power and authority to enter into and perform the
Services under this Agreement and can grant the rights to Company in the work,
product or materials resulting from the Services (the “Work”) granted herein;
 
(b)       that Consultant’s performance of all of the terms of this Agreement
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Consultant in confidence or in trust
prior to or during Consultant’s engagement with the Company, and Consultant
shall not disclose to the Company or induce the Company to use any confidential
or proprietary information or material belonging to any previous employer or
others.  Consultant shall not enter into any agreement, either written or oral,
in conflict herewith.
 
(c)       that Consultant has not entered into and will not enter into any
agreement and has not and will not do anything which would derogate from or
conflict with the rights granted to Company hereunder, nor will Consultant
assign any rights in the Work in the future;
 
(d)       any Services subcontracted by Consultant to Consultant’s
representatives will have such person execute a “Work Made For Hire” agreement
or assignment to Consultant of all right, title
 
 

 
2

--------------------------------------------------------------------------------

 

and interest in and to the intellectual property rights created by its
representatives in the Work (which agreements shall be provided to Company upon
request);
 
(e)       that the Services shall be performed in accordance with, and shall not
violate, applicable laws, rules or regulations, and Consultant shall obtain all
permits or permissions required to comply with such laws, rules or regulations;
 
(f)       that Consultant will perform the Services to the best of Consultant’s
abilities and in an effective, timely, professional and workmanlike manner in
accordance with the highest applicable industry standards and practices; and
 
(g)       that the Work shall meet and perform in accordance with the technical
and/or functional specifications (as applicable) established by Company, and
Company’s reasonable expectations.
 


 
5.       Nonsolicitation of Employees, Consultants and Customers;
Non-Competition; Conflicts.
 
(a)       Non-solicitation.   During the term of Consultant’s engagement
hereunder and for one (1) year thereafter, Consultant shall not, directly or
indirectly, either alone or in concert with others, encourage or solicit any
employee, agent or other consultant of the Company or the customers set forth on
Exhibit A to leave the Company for any reason or to engage, directly or
indirectly in competition with the Company concerning the Services under this
Agreement.  However, this obligation shall not affect any responsibility
Consultant may have as a consultant of the Company with respect to the bona fide
hiring and firing of Consultant’s personnel.
 
(b)       Non-compete.   During the term of Consultant’s engagement hereunder
and for one  (1) year thereafter, Consultant shall not, directly or indirectly,
as a partner, officer, director, consultant, agent, employee, stockholder or
member of any company or commercial enterprise, solicit business or directly
perform any service for any customer of the Company listed on Exhibit A, or
otherwise compete with the Company and Consultant will not assist nor work with
any other person or organization including, but not limited to, any
sub-contractor of Consultant in competing or in preparing to compete with any
business or demonstrably anticipated business of the Company. Company and
Consultant mutually agree that performing duties for SwitchGenie LLC shall not
be considered a conflict of interest.
 
(c)       Conflicting Employment.  Consultant agrees that during Consultant’s
engagement with the Company, Consultant shall not engage in the business, or a
similar business to which the Company is now or may hereafter become engaged or
otherwise provide similar services to those provided by the Company as set forth
on Exhibit A to other clients or work with another company emerged in the
Company’s business or a similar business without the prior written consent of
the Company. Company and Consultant mutually agree that performing duties for
SwtchGenie LLC shall not be considered a conflict of interest.
 
(d)       Notice to Third Parties.  Consultant hereby agrees to provide all
employees, agents, and any other person performing Services for Consultant under
this Agreement with notice of the provisions of this Agreement, including, but
not limited to, this Section 5.  Third party consultants and subcontractors of
Consultant are required to be given a copy of this Agreement and agree to its
terms evidenced by their signature on Exhibit A.
 
 

 
3

--------------------------------------------------------------------------------

 

6.       Independent Contractor.  It is expressly agreed and understood that
Consultant, including his employees and/or subcontractors, is performing
services under this Agreement strictly and exclusively as an independent
contractor for Company and neither Consultant nor any of his employees and/or
subcontractors shall be considered under the provisions of this Agreement, or
otherwise, to be an employee or agent of Company.  Company’s liability hereunder
shall be limited to payment of the fees and expense reimbursements provided in
this Agreement.  All liability to the persons actually providing services under
this Agreement or related to the providing of such services, including, but not
limited to, payment of wages or other compensation, withholding of taxes and
similar charges related to such wages or other compensation, and worker’s
compensation, shall be the sole responsibility of Consultant. Consultant shall
comply with all federal, state and local laws, ordinances and regulations
applicable to an independent contractor and consultant, including federal and
state tax laws.  Consultant acknowledges that the Company will not and is not
required to withhold any tax or to pay for any state disability insurance or
other sums paid with respect to an employee from any payment.  Consultant shall
not be entitled to participate in or receive any benefit under any benefit plan
or program made available by the Company to its employees.  Consultant hereby
irrevocably waives the right to accrue benefits under any such plan or program
even in the event it is subsequently reclassified by any court or governmental
authority as eligible for such participation.  Consultant also acknowledges that
Company may file statements with federal or state agencies regarding payments
made to Consultant, but the Company is under no obligation to Consultant to file
such statements.  Consultant acknowledges and agrees that this Agreement is not
an employment contract.
 
Contractor is not granted any right or authority to assume or create any
obligation or responsibility, express or implied, on behalf of or in the name of
Company, or to bind Company to any agreement, contract or arrangement of any
nature, except as expressly provided herein.  Contractor shall be solely and
entirely responsible for its acts during the performance of this
Agreement.  Nothing herein shall prevent Contractor from working for others
during the term of this Agreement provided such relationship does not violate
the non-compete provisions of Section 5 herein.
 
7.             Third Parties.  Consultant warrants and represents to Company
that he has not entered into, and agrees not to enter into, any agreement,
either written or oral, in conflict with this Agreement or into any agreement
which purports to grant to a third party any of Company’s rights as described
herein.  Consultant will not violate any agreement with or rights of any third
party or, except as expressly authorized by Company in writing hereafter, use or
disclose Consultant’s own or any third party’s confidential information or
intellectual property.  Company agrees not to intentionally cause Consultant to
breach any such agreement or infringe on any such rights.  Further, Consultant
has not retained anything containing any confidential information of a prior
employer or other third party, whether or not created by Consultant.
 
8.       Confidentiality.
 
(a)       Proprietary Information.  In the course of the performance of
Consultant’s obligations hereunder, Consultant may develop, learn, obtain or
have access to confidential and proprietary information, including but not
limited to Inventions and Materials, products, proposed products, processes,
know-how, designs, formulas, data, customer lists, business plans, technology,
marketing plans and strategies, pricing strategies, financial data, or other
subject matter pertaining to any business of the Company or any of its
employees, clients, customers, other consultants, licensees or affiliates and
all other business, technical and financial information (including, without
limitation, this Agreement and discussions concerning this Agreement, the
identity of and information relating to customers or
 
 

 
4

--------------------------------------------------------------------------------

 

employees of the Company), whether such information or material is obtained
before or after the execution of this Agreement (collectively referred to herein
as “Proprietary Information”).
 
(b)       Obligation to Maintain Confidentiality; Nondisclosure
Agreement.  Consultant acknowledges that its engagement creates a relationship
of confidence and trust between Consultant and the Company with respect to
Proprietary Information.  Consultant shall, during the term of this Agreement
and following any termination of this Agreement, refrain from delivery,
reproducing or distributing any Proprietary Information, or any documentation
relating thereto, to any third party without specific direction or consent of a
duly authorized representative of the Company.  Consultant shall hold in
confidence and not disclose or, except within the scope of Consultant’s work
under this Agreement, use any Proprietary Information.  However, Consultant
shall not be obligated under this Section with respect to information Consultant
can document (a) is now, or hereafter becomes, through no breach of this
Agreement, general public knowledge; (b) prior to disclosure, dissemination or
use, was lawfully acquired by Consultant, as the case may be, without any
obligation to retain the information in confidence; (c) is developed by or on
behalf of Consultant independent of any Information furnished under this
Agreement; or (d) is required to be disclosed by law or by any judgment or order
of any court or other tribunal.  Consultant agrees to execute any further
agreement relating to the protection of Company’s Proprietary Information or the
confidential information of any third party, and to cause its representatives to
execute any such agreement, upon Company’s request.  Consultant acknowledges
that any breach or threatened breach by Consultant of this Agreement may cause
irreparable harm to Company and Company may not have an adequate remedy at law
for such harm.  Accordingly, Consultant agrees that Company shall be entitled to
injunctive relief in addition to all other legal and equitable remedies
available to it.  Consultant agrees that during the term of this Agreement and
after its termination, Consultant shall not remove any Company Materials (as
defined below) from the business premises of the Company or deliver any Company
Materials to any person or entity outside the Company, except as Consultant is
required to do in connection with performing the duties of Consultant’s
engagement.
 
(c)       Ownership and Assignment of Proprietary Information.  All Proprietary
Information and all title, patents, patent rights, copyrights, mask work rights,
trade secret rights, and other intellectual property and rights anywhere in the
world shall be considered Work Made For Hire on behalf of Company as such term
is defined under the copyright laws of the United States.  As the Work or any
portion thereof is completed by Consultant, all right, title and interest
therein shall automatically vest in Company, Company shall be the sole and
unlimited owner thereof and of all rights therein throughout the world forever,
and Company shall be entitled to the copyright therein, including statutory
copyright and all renewals and extensions thereof, as copyright author and
proprietor.  To the extent that the Work, or any portion thereof, may not
qualify as a Work Made For Hire, Consultant hereby grants, transfers, and
assigns and/or, to the extent not assignable, waives in favor of Company, all
right, title, and interest in and to the Work to Company, including, without
limitation, all copyright, trademark, rental, lending and any and all other
proprietary rights therein, throughout the world and in perpetuity for use in
any and all media now known or hereinafter developed.  Consultant agrees to sign
and to cause its representatives to sign any further documents that Company may
request to effect or evidence such assignment and hereby waives any so-called
“moral rights” or like rights with respect to the Work.  Company shall have no
obligation to exploit the Work, it being understood that the only obligation is
for Company to make the payment required under this Agreement.
 
(d)       Trade Secrets of Others.  Consultant represents that Consultant’s
performance of all of the terms of this agreement does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by Consultant in confidence or in trust prior to or
 
 

 
5

--------------------------------------------------------------------------------

 

during Consultant’s engagement with the Company, and Consultant shall not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.  Consultant shall not enter into any agreement, either written or oral,
in conflict herewith.
 
(e)       Consultants Responsibilities Regarding Data.  Consultant shall not
delay, manipulate (other than to make backups as part of the normal operation of
the Services), remit or capture or in any other way interfere with any Data
which is, at the relevant time, under the control of Consultant except where
this is done to enable Consultant to continue to provide the Services and with
the express written permission of the Company.  In those circumstances,
Consultant shall provide the Company with such audit trails as the Company may
reasonably consider necessary to show the way in which Consultant has delayed,
manipulated, remitted, captured or otherwise dealt with the Data.  Consultant
shall upon request by the Company demonstrate to the Company’s reasonable
satisfaction that suitable security controls are in place so as to prevent any
unauthorized access to or dissemination of the Data or any interruption to the
Services.
 
(f)           Company’s Rights to Exploit Work.  Without in any way limiting the
generality of the foregoing, it is agreed that Company shall have the exclusive
right and may license others to use, adapt, arrange, change, create derivative
works from, add to, or subtract from the Work and/or otherwise exploit the Work,
in whole or in part or any version or versions thereof, by any means in any and
all media, whether now known or hereafter devised, including without limitation
on the Website and in any property, publication or product of Company or its
affiliates, publicly for profit or otherwise and in any advertising or publicity
related to any of the foregoing.
 
(g)           Return of Proprietary Information.  Upon termination of
Consultant’s work under this Agreement, Consultant shall promptly return to
Company all items containing or embodying Proprietary Information (including all
copies), except that Consultant may keep personal copies of (i) Consultant’s
compensation records and (ii) this Agreement.  In the event of Consultant’s
termination for any reason whatsoever, Consultant agrees to promptly surrender
and deliver to the Company all records, materials, equipment, drawings,
documents and data of any nature pertaining to any invention, trade secret or
confidential or Proprietary Information of the Company (collectively the
“Company Materials”), and Consultant shall not take or retain any description
containing or pertaining to any of the Company Materials which Consultant may
produce or obtain during the course of Consultant’s engagement hereunder.  In
addition, Consultant agrees to execute and deliver the “Termination Certificate”
attached hereto as Exhibit B.
 
(h)           Publicity.  Consultant agrees not to release any press statement
or issue any other announcement or publicity regarding the Services or the
purpose to which the Proprietary Information relates without the prior written
consent of the Company.
 
9.      [INTENTIONALLY LEFT BLANK]
 
10.           Governing Law; Venue.  Any dispute in the meaning, effect or
validity of this Agreement shall be resolved in accordance with the laws of the
State of Nevada without regard to the conflict of laws provisions
thereof.  Consultant further agrees that if one or more provisions of this
Agreement are held to be illegal or unenforceable under applicable Nevada law,
such illegal or unenforceable portion(s) shall be limited or excluded from this
Agreement to the minimum extent required so that this Agreement shall otherwise
remain in full force and effect and enforceable in accordance with its
terms.  Consultant also understands that any breach of this Agreement will cause
irreparable harm to Company for which damages would not be a adequate remedy,
and, therefore, Company will be entitled to injunctive relief with respect
thereto in
 
 

 
 
6

--------------------------------------------------------------------------------

 

addition to any other remedies. The parties hereto hereby expressly consent to
the personal jurisdiction of the state and federal courts located in Clark
County, Nevada for any lawsuit filed there against either party arising from or
related to this Agreement.
 
11.           Entire Agreement.  This Agreement contains the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise, relating to the
subject matter of this Agreement are hereby merged herein.  No representations,
oral or otherwise, express or implied, other than those contained in this
Agreement, have been relied upon by any party to this Agreement.
 
12.           Modification.  This Agreement may not be changed, modified,
released, discharged, abandoned or otherwise amended, in whole or in part,
except by an instrument in writing, signed by Consultant and an authorized
officer of the Company.  Consultant agrees that any subsequent change or changes
in duties, or compensation shall not affect the validity or scope of this
Agreement.
 
13.          Indemnification.  Consultant shall defend and hold harmless
Company, its officers, directors, members, employees and representatives against
any and all claims, demands, suits, damages, losses or expenses (including
attorneys’ fees), of any kind whatsoever arising out of, relating from, or
relating to a breach or any alleged breach of the above-described warranties and
representations or any act or omission of Consultant , or any employee,
representative or agent of Consultant, regarding Consultant’s obligations and/or
this Agreement, or any liability or loss arising from any violation of Laws by
Consultant.  “Laws” means any local, national or state statute, regulation,
code, decree, directive or other law or similar requirement of any duly
constituted authority.
 
14.          Assignment.  Consultant may not assign his rights, obligations or
duties under this Agreement without the express written consent of Company,
which consent may be withheld in Company’s sole discretion, and any attempted or
purported assignment or any delegation of Consultant’s duties or obligations
arising under this Agreement to any third party or entity without such consent
shall be deemed to be null and void, and shall constitute a material breach by
Consultant of his duties and obligations under this Agreement.  This Agreement
shall inure to the benefit of and be binding upon any successors of Company by
way of merger, consolidation or transfer of all or substantially all of the
assets of Company, and any parent, subsidiary or affiliate of Company to which
Company may transfer its rights under and pursuant to this Agreement.
 
15.          Waiver of Breach.  The waiver of any breach of any term of this
Agreement, which waiver must be in writing, shall not be deemed to constitute
waiver of any subsequent breach of the previously waived term or of any other
term or condition.
 
16.          Severability.  Should any provision of this Agreement be held
invalid, illegal or unenforceable, it shall be deemed to be modified so that its
purpose can be lawfully effectuated and enforced and the balance of the
Agreement shall remain in full force and effect.
 
17.          Notices.  Any notice required or permitted to be given under this
Agreement shall be in  writing and deemed to have been given when delivered
personally or sent by registered or certified mail, postage prepaid, return
receipt requested, or facsimile (with a printed report confirming successful
transmission or a hard copy concurrently sent by any other means permitted
hereunder) to the parties at the addresses set forth in the introduction to this
Agreement or to such other address as a party may subsequently designate by
written notice to the other party.
 
 

 
7

--------------------------------------------------------------------------------

 

18.          Counterparts.  This Agreement may be signed in two counterparts;
each shall be deemed an original and both of which shall together constitute one
agreement.
 
19.          Covenants of Consultant.
 
(a)          Compliance with Customer Policies.  Consultant shall comply with
the policies, rules, regulations and requirements of the Company or its
customers, as applicable, as may be in force from time to time for the conduct
of persons on those premises, provided that the Company or its customers shall
have advised Consultant of all such policies, rules, regulations and
requirements and instructed Consultant to comply with any such policies, rules,
regulations or requirements.
 
(b)          Ownership of Data.
 
(i)          All Data generated by Consultant, shall (as between Consultant and
the Company) be the sole property of the Company provided that no rights in any
proprietary tools or other such materials used by Consultant in generating such
data shall vest in the Company pursuant to this Agreement.
 
(ii)          Consultant shall provide to the Company on reasonable notice, such
data as the Company shall request in any medium (provided that all reasonable
costs relating to production of such materials are borne by the Company and
shall, at the Company’s request, retain no copies of such data except in so far
as such retention is necessary in order for Consultant to carry out its
obligations hereunder.
 
(iii)       Consultant shall not delay, manipulate (other than to make backups
as part of the normal operation of the Services), remit or capture or in any
other way interfere with any data which is, at the relevant time, under the
control of Consultant except where this is done to enable Consultant to continue
to provide the Services and with the express written permission of the
Company.  In those circumstances, Consultant shall provide the Company with such
audit trails as the Company may reasonably consider necessary to show the way in
which Consultant has delayed, manipulated, remitted, captured or otherwise dealt
with the data.  Consultant shall upon request by the Company demonstrate to the
Company’s reasonable satisfaction that suitable security controls are in place
so as to prevent any unauthorized access to or dissemination of the data or any
interruption to the Services.
 
(c)       Access to Information.  Consultant and its authorized agents or
nominees will, at its request, immediately be given access to any relevant
information pertaining to the Services and to enter any premises in order to do
so on the giving of reasonable notice and its authorized agents shall in
particular, without limitation, have access to Consultant’s relevant records for
the purposes either of ascertaining the cause of any breach of  any obligation
of Consultant or ascertaining that the Services have been provided in accordance
with this Agreement.  The Company and its authorized agents shall have the right
to take copies of any relevant records they reasonably require and shall be
provided with all necessary facilities in connection with such audit free of
charge.  Any adverse comments relating to the provision of the Services arising
from such audit shall be rectified forthwith at its own cost by Consultant.  The
Company will, where reasonably practicable to do so, give reasonable notice of
its intention to exercise all or any of the rights granted by this clause.
 
20.       Survival.  The terms of Sections 4 through 19, inclusive, shall
survive the termination of this Agreement for any reason.
 
 

 
8

--------------------------------------------------------------------------------

 

THE CONSULTANT HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS AND ACCEPTS THE
OBLIGATIONS WHICH IT IMPOSES UPON CONSULTANT WITHOUT RESERVATION.  NO PROMISES
OR REPRESENTATIONS HAVE BEEN MADE TO CONSULTANT TO INDUCE CONSULTANT TO SIGN
THIS AGREEMENT.  THE CONSULTANT SIGNS THIS AGREEMENT VOLUNTARILY AND FREELY.
 
BLUE EARTH, INC.
 
By:  /s/ Johnny R. Thomas
 Johnny R. Thomas, CEO/President
(Print Name and Title)
Date:  May 16, 2011
CONTRACTOR/CONSULTANT
 
By:  /s/Jim Loughrey
Jim Loughrey, an individual
Print Name
Date:   May 16, 2011



 


 


 


 


 


 


 


 


 


 


 


 


 


 


 

 
9

--------------------------------------------------------------------------------

 
